DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 has been considered by the examiner. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “second actuation arm projecting from the second rotary output shaft proximal the second longitudinal end, and removably coupled to the first actuation arm” of claims 1 and 10 must be shown or the feature(s) canceled from the claim(s). The actuation arms 3452a, 3452b do not appear to be actually coupled in the drawings.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3482a” has been used to designate both shown mounting plates.  
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  
If claims 7 and 16 were supposed to be consistent with claims 6 and 15 respectively with regards to the rotor arms, then “a second rotor arm” limitation should read  --a second rotor arm extending radially outward from the first rotary output shaft—because claim 6 and 15 recites ‘extending radially outward from the first rotary output shaft’ with respect to the first rotor arm.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. 
As best understood, a structure that is “rotatably journaled” means something akin to a structure being inserted so that rotation of the journaled structure is permitted and is the journaled structure is supported by a bearing.
The common definitions found in dictionaries such as merriam webster, and Cambridge do not appear to correspond to how applicant is using the term. 
There exists a term "journal" in the machinery field, but does not use this term in a verb form. According to Wikipedia, 
Journal (mechanical device), the section of a shaft that turns in a bearing
Therefore, the journal (i.e., the part of the shaft in contact with the bearing) slides over the bearing surface. The simplest example of a plain bearing is a shaft rotating in a hole. 

Claims 1-20 are ambiguous because the term “rotatably journaled” is indefinite because the specification does not clearly redefine the term and there does not appear to be a documented common definition to rely on which has metes and bounds that are currently unclear. Please clarify what is mean with the phrase “rotatably journaled” and provide a source for a definition if possible so that the record is clear. For examination purposes, a structure will be considered to meet “rotatably journaled” if a structure is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10, 12-17, 19-20 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Standley et al. (US 2021/0262495), hereinafter ‘Standley’.
Regarding claim 1 and 10, Standley discloses a rotary actuator (see Figures) comprising: a first rotary actuator assembly comprising: a first housing (36); a first mounting assembly (see Standley annotated Fig. 5’) radially projecting from the first housing proximal a first longitudinal end of the first housing and defining a first axial aperture (first and second apertures are the hole that the rotors 46, 48 are inserted through); a first rotor  assembly (assembly includes 46 or 48) rotatably journaled in said first housing and comprising a first rotary output shaft at least partly extending into the first axial aperture; and a first actuation arm (42) projecting from the first rotary output shaft proximal the first longitudinal end; a second rotary actuator assembly removably coupled to the first rotary actuator assembly (see Fig. 5, rotary actuator assembly including 46 is coupled to rotary actuator assembly 48) and comprising: a second housing removably coupled to the first housing (see Fig. 3, housing 52 is coupled to 
Standley does not explicitly disclose a second actuation arm projecting from the second rotary output shaft proximal the second longitudinal end, and removably coupled to the first actuation arm. 
However, since applicant has not disclosed any particular benefit to having a separate second actuation arm, and it appears that having a first and second actuation arm coupled together would result in the same functional structure as the actuation arm  

    PNG
    media_image1.png
    1043
    1067
    media_image1.png
    Greyscale


Standley further renders obvious claims 3-8, 12-17, and 19-20: 
3. The rotary actuator of claim 1, wherein at least one of the first actuation arm and the second actuation arm is adapted at a distal end for attachment to an external mounting feature of an aircraft assembly to be actuated (first and second actuation arm formed at 42 has a distal end configured to be attached to aircraft control surface to be actuated, paragraph [0034]).

5. The rotary actuator of claim 1 wherein the first mounting assembly is disposed about 180 degrees from the first actuation arm, the second mounting assembly is disposed about 180 degrees from the second actuation arm, or both (Standley Fig. 5, mounting assembly 40 is 180 degrees from actuation arm 42).
6. The rotary actuator of claim 1, wherein: the first housing defines a first arcuate chamber (66) including a first cavity, a first fluid port in fluid communication with the first cavity, and an open end (located at 72); the first rotor assembly further comprises a first rotor arm (58) extending radially outward from the first rotary output shaft; and the first rotary actuator assembly further comprises an arcuate-shaped first piston (61, 60) disposed in said first housing for reciprocal movement in the first arcuate chamber through the open end, wherein a first seal (72), the first cavity, and the arcuate-shaped first piston define a first pressure chamber, and a first portion of the arcuate-shaped first piston contacts the first rotor arm (see Fig. 8).
7. The rotary actuator of claim 6, wherein the first housing further defines a second arcuate chamber comprising a second cavity, and a second fluid port in fluid communication with the second cavity; the first rotor assembly further comprises a second rotor arm; and the first rotary actuator assembly further comprises an arcuate-shaped second piston disposed in said first housing for reciprocal movement in the 
8. The rotary actuator of claim 1, wherein one or both of the first rotary actuator assembly and the second rotary actuator assembly is one of a rotary piston type actuator, a rotary vane type actuator, or a rotary fluid type actuator (Standley’s first and second rotary actuator assemblies are rotary piston type actuators and rotary fluid type actuators, as best understood with respect to applicant’s use of the term ‘type’). 
12. The method of claim 10, wherein at least one of the first actuation arm and the second actuation arm is adapted at a distal end for attachment to an external mounting feature of an aircraft assembly to be actuated (first and second actuation arm formed at 42 has a distal end configured to be attached to aircraft control surface to be actuated, paragraph [0034]).
13. The method of claim 10, wherein at least one of the first mounting assembly and the second mounting assembly is adapted at a distal end for attachment to an external connector of a mounting surface of an aircraft structural member (mounting assemblies including 40 are for attaching rotary actuator to aircraft, paragraph [0034]).
14. The method of claim 10, wherein the first mounting assembly is disposed about 180 degrees from the first actuation arm, the second mounting assembly is disposed about 180 degrees from the second actuation arm, or both (Standley Fig. 5, mounting assembly 40 is 180 degrees from actuation arm 42)..

16. The method of claim 15, wherein the first housing further defines a second arcuate chamber comprising a second cavity, and a second fluid port in fluid communication with the second cavity; the first rotor assembly further comprises a second rotor arm; and the first rotary actuator assembly further comprises an arcuate-shaped second piston disposed in said first housing for reciprocal movement in the second arcuate chamber, wherein a second seal, the second cavity, and the arcuate-shaped second piston define a second pressure chamber, and a first portion of the arcuate- shaped second piston contacts the second rotor arm (see claim 7 for equivalent limitation mapping/discussion)..
17. The method of claim 10, wherein one or both of the first rotary actuator assembly and the second rotary actuator assembly is one of a rotary piston type actuator, a rotary vane type actuator, or a rotary fluid type actuator (see claim 8 for equivalent limitation mapping/discussion).

20. The method of claim 19, wherein the bearing assembly transmits substantially all of the radial load (bearing assembly in annotated Standley Fig. 5’ transmits the load as claimed, the load must be transferred through the contact locations of the various structures, which are the annotated bearings).

Claim 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Standley as applied to claim 1 and 10 above, and further in view of in view of Huynh et al. (US 9950782), hereinafter ‘Huynh’.
Regarding claim 2 and 11, Standley renders obvious the rotary actuator of claim 1 but does not disclose wherein wherein the bearing assembly is a spherical bearing assembly.
However, Huynh discloses a rotary actuator for aircraft similar to Standley and the present application and therefore constitutes analogous art. Huynh discloses spherical bearings assist in enabling apparatus utilizing them to accommodate wing and/or hinge line deflections (Huynh, Col 1 lines 64-67 and Col. 2 lines 1-10). 
Since Standley discloses that its rotary actuator is for actuating aircraft control surfaces which may include wing and/or hinge line deflections, and since spherical .

Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Standley as applied to claim 1 and 10 above, and further in view of in view of Kim et al. (US 9816537), hereinafter ‘Kim’.
Regarding claim 9 and 18, Standley renders obvious the rotary actuator of claim 1, but does not explicitly disclose the limitation wherein one or both of the first rotary actuator assembly and the second rotary actuator assembly is an electromechanical actuator.
However, Kim discloses a rotary actuator with a central actuation assembly similar to Standley and the present application, and therefore constitutes analogous art. Kim teaches that the rotary actuator can be one of a rotary piston type actuator, a rotary vane type actuator, or a rotary fluid type actuator, or an electromechanical actuator, and therefore establishes equivalence between all of these types of actuators. 
Since an electromechanical actuator has been shown to be an obvious equivalent to a rotary piston type actuator, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have simply substituted the rotary piston type actuator with an electromechanical actuator as a mere matter of simple substitution of one known rotary actuator for another known rotary actuator to yield only the expected result of a functioning rotary actuator device.
s 1, 9, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopp et al. (US 2015/0276028), hereinafter ‘Kopp’ in view of Henrickson et al. (US 2014/0219771), hereinafter ‘Henrickson’.
Regarding claim 1 and 10, Kopp discloses a rotary actuator (100) comprising: a first rotary actuator assembly comprising: a first housing (143); a first mounting assembly (radially projected portion on housing 123 or 143 connected to 160) radially projecting from the first housing proximal a first longitudinal end of the first housing and defining a first axial aperture (the hole that shaft 142 or 122 extend through); a first rotor assembly rotatably journaled in said first housing and comprising a first rotary output shaft (142’ or 122) at least partly extending into the first axial aperture; and a first actuation arm (radially projected portion connected to 190) projecting from the first rotary output shaft proximal the first longitudinal end; a second rotary actuator assembly removably coupled to the first rotary actuator assembly and comprising: a second housing (123) removably coupled to the first housing (housings 143 and 123 coupled via 160); a second mounting assembly (radially projected portion on housing 123 or 143 connected to 160) radially projecting from the second housing proximal a second longitudinal end of the second housing and defining a second axial aperture (the hole that shaft 142 or 122 extend through); a second rotor assembly rotatably journaled in said second housing and comprising a second rotary output shaft (142 or 122) at least partly extending into the second axial aperture; and a second actuation arm projecting from the second rotary output shaft proximal the second longitudinal end, and removably coupled to the first actuation arm (radially projected portions on shafts 142 and 122 are connected to 190); and the method steps of energizing the first rotor 
Kopp does not explicitly disclose a bearing assembly disposed within at least one of the first axial aperture and the second axial aperture and comprising: a radially outer surface in contact with at least one of the first mounting assembly and the second mounting assembly; and a radially inner surface in contact with at least one of the first rotor assembly and the second rotor assembly.
However, Hendrickson discloses a rotary actuator similar to Kopp and the present application and therefore constitutes analogous art. Henrickson Fig. 8 teaches bushings/bearings (Henrickson, 1310a, 1310b) on each end aperture of housing (Henrickson, 1302) to support the rotor shaft in which a radially outer surface in contact with the housing including the mounting assemblies (Henrickson, eye hole structures on housing) and a radially inner surface in contact with at least one rotor assembly (Henrickson, 1304).
Since using bearings at both aperture ends is a known technique to support the rotor in a rotary actuator, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kopp to have used bearings in both aperture ends of the rotary actuator housings as taught by Hendrickson to support the rotors. Doing so prevents wear on the actuator housing and allows the bearings to be replaced when they become worn instead of having wear on the housing which is larger and therefore more difficult to replace. Implementing the bearings would 
Regarding claim 9 and 18, Kopp in view of Hendrickson renders obvious the rotary actuator of claim 1, and further renders obvious: wherein one or both of the first rotary actuator assembly and the second rotary actuator assembly is an electromechanical actuator (Kopp, Col. 1 lines 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/           Primary Examiner, Art Unit 3745                                                                                                                                                                                             	October 21, 2021